NO. 12-15-00303-CV

                             IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

MAEBELLE YARBROUGH,                                    §       APPEAL FROM THE 145TH
INDIVIDUALLY AND AS TRUSTEE
OF THE DARRELL YARBROUGH
TESTAMENTARY TRUST,
APPELLANT                                              §       JUDICIAL DISTRICT COURT

V.

ELC ENERGY, LLC,                                       §       NACOGDOCHES COUNTY, TEXAS
APPELLEE

                                      MEMORANDUM OPINION
        Maebelle Yarbrough, in both her individual capacity and as Trustee of the Darrell
Yarbrough Testamentary Trust (collectively Yarbrough), appeals the trial court’s summary
judgment entered in favor of Appellees ELC Energy, LLC, Gene Goldsmith, John R.
Musselman, and Blevco Resources, Inc. In one issue, Yarbrough argues that the trial court erred
in granting ELC’s motion for summary judgment. We affirm in part and reverse and remand in
part.


                                               BACKGROUND
        Yarbrough owns a tract of land in Nacogdoches County, Texas. ELC claims rights to the
property pursuant to a 1980 mineral lease on that land entered into by Yarbrough and her, now,
deceased husband, Darrell Yarbrough, with Schlensker Drilling Corporation (the lease or the
Yarbrough lease).       On February 12, 2015, pursuant to a farmout agreement 1 from certain


        1
          A “farmout agreement” is “an agreement by which one who owns an oil and gas lease agrees to assign to
another an interest in the lease in return for drilling and testing operations on the lease.” Farmout agreement,
BLACK’S LAW DICTIONARY (10th ed. 2014).
successors in interest to the Yarbrough lease, ELC sought to enter Yarbrough’s property to
conduct drilling operations. Yarbrough objected.
       On February 17, 2015, ELC filed suit for trespass to try title and other causes of action.
Yarbrough filed a counterclaim, and various third party claims also were filed. ELC filed an
amended motion for summary judgment on August 18, 2015, to which Yarbrough responded.
On September 10, 2015,2 ELC amended its pleadings to claim it had the right to access
Yarbrough’s property by virtue of a different farmout agreement from the one it referenced in its
prior pleadings, but which had been filed in support of its amended motion for summary
judgment.
       Yarbrough filed a motion for continuance, alleging that ELC’s amended pleadings
changed the nature of its cause of action and, therefore, Yarbrough needed additional time to
conduct discovery.         ELC filed a response.             Following a hearing, the trial court denied
Yarbrough’s motion for continuance. Ultimately, the trial court granted ELC’s amended motion
for summary judgment. This appeal followed.

                                        MOTION FOR CONTINUANCE
       In part of her first issue, Yarbrough argues that the trial court abused its discretion by
denying her motion for continuance.
Standard of Review
       We review a trial court’s ruling on a motion for continuance of a summary judgment
hearing for an abuse of discretion. See D.R. Horton–Tex., Ltd. v. Savannah Props. Assocs., 416
S.W.3d 217, 222 (Tex. App.–Fort Worth 2013, no pet.) (citing BMC Software Belg., N.V. v.
Marchand, 83 S.W.3d 789, 800 (Tex. 2002)). We must determine whether the trial court acted
without reference to guiding rules or principles or whether the trial court’s action “was so
arbitrary and unreasonable as to amount to a clear and prejudicial error of law.” D.R. Horton–
Tex., 416 S.W.3d at 222; see also BMC Software, 83 S.W.3d at 800. Unless the trial court acted
arbitrarily and unreasonably, we will not disturb its decision on appeal. Karen Corp. v. The
Burlington N. & Santa Fe Ry. Co., 107 S.W.3d 118, 124 (Tex. App.–Fort Worth 2003, pet.
denied).



       2
           The record reflects that September 10, 2015, was Labor Day, a national holiday.


                                                         2
Applicable Law
       Under Rule 166a(g), a court may grant a continuance of a summary judgment hearing
when it appears “from the affidavits of a party opposing the motion [for summary judgment] that
he cannot[,] for reasons stated[,] present by affidavit facts essential to justify his opposition[.]”
TEX. R. CIV. P. 166a(g). The three nonexclusive factors used in determining whether a trial court
has abused its discretion in denying a motion for continuance that seeks additional time to
conduct discovery are (1) the length of time the case has been on file, (2) the materiality and
purpose of the discovery sought, and (3) whether the party seeking the continuance has exercised
due diligence to obtain the discovery sought. See Joe v. Two Thirty Nine Joint Venture, 145
S.W.3d 150, 161 (Tex. 2004). The Fort Worth Court of Appeals has required a party seeking a
continuance to obtain additional evidence to provide an affidavit describing the evidence sought,
explaining its materiality, and showing that it has used due diligence to timely obtain the
evidence. See D.R. Horton–Tex., Ltd., 416 S.W.3d at 222–23. The party moving for the
continuance bears the burden to convince the court that she used due diligence in seeking to
obtain the needed evidence, and must do so by specifying not only the evidence sought, but
explaining why it was not obtained earlier in order to avoid the need for a continuance. See
Stierwalt v. FFE Transp. Servs., Inc., 499 S.W.3d 181, 192 (Tex. App.–El Paso 2016, no pet.).
       An affidavit that is general and conclusory does not meet this standard. Id. Therefore, a
trial court does not abuse its discretion by denying a motion for continuance when the affidavit
submitted does not state with particularity what diligence was used to obtain the needed evidence
or testimony. See, e.g., Landers v. State Farm Lloyds, 257 S.W.3d 740, 747 (Tex. App.–
Houston [1st Dist.] 2008, no pet.); see also Schronk v. Laerdal Med. Corp., 440 S.W.3d 250,
264 (Tex. App.–Waco 2013, pet. denied) (trial court did not abuse its discretion in denying
parties’ motion for continuance of summary judgment hearing based on the need to conduct
additional discovery where the parties failed to demonstrate that they exercised due diligence in
obtaining additional discovery needed); Dozier v. AMR Corp., No. 02–09–186–CV, 2010 WL
3075633, at *2–3 (Tex. App.–Fort Worth Aug. 5, 2010, no pet.) (mem. op.) (motion for
continuance of summary judgment hearing based on needed evidence must be supported by
affidavit stating with particularity what diligence moving party used to obtain that evidence, and
therefore conclusory allegations not sufficient); Rocha v. Faltys, 69 S.W.3d 315, 319 (Tex.
App.–Austin 2002, no pet.) (same); Gabaldon v. Gen. Motors Corp., 876 S.W.2d 367, 370 (Tex.



                                                 3
App.–El Paso 1993, no writ) (record failed to establish that trial court abused its discretion in
denying motion to “defer ruling” on a summary judgment motion based on a request to obtain
additional discovery, where continuance motion did not provide details of what steps, if any,
movant had made toward obtaining needed discovery); Martinez v. William C. Flores, M.D.,
P.A., 865 S.W.2d 194, 197 (Tex. App.–Corpus Christi 1993, writ denied) (trial court did not
abuse discretion in denying motion for continuance of summary judgment hearing where
appellants requested more time to conduct additional discovery to respond to the summary
judgment motion, but failed, among other things, to explain why needed discovery had not
occurred before submission date of motion).
       Further, a party attempting to blame the opposing party for its inability to obtain needed
discovery or evidence, claiming it has violated discovery or other rules, must be specific in
making such an accusation. See Allen v. United of Omaha Life Ins. Co., 236 S.W.3d 315, 325–
26 (Tex. App.–Fort Worth 2007, pet. denied). The mere accusation that a party abused the
discovery process, without sufficient explanation of how that abuse occurred, is insufficient to
justify overturning a trial court’s ruling on a motion to continue a summary judgment hearing.
Id. (trial court did not abuse discretion in denying motion for continuance of summary judgment
hearing where party claimed that it was unable to obtain needed evidence due to opposing
party’s dilatory discovery tactics, but failed to explain exactly how that party abused discovery
process).
Yarbrough’s Motions
       In her motion for continuance, Yarbrough set forth the relevant procedural history of the
case. That is, ELC filed suit on February 17, 2015 and filed its original motion for summary
judgment on July 9, 2015. In this motion, ELC contended that its right to enter onto Yarbrough’s
land stemmed from a farmout agreement from Goldsmith, Musselman, and Blevco. On July 16,
2015, ELC filed its Second Amended Original Petition, in which it continued to allege a right of
entry based on this farmout agreement. Following objections to her request for production,
Yarbrough filed a motion to compel against ELC, Blevco, Goldsmith, and Musselman on August
12, 2015. She served a second request for production on ELC that same day.
       On August 18, 2015, ELC filed its First Amended Motion for Summary Judgment. In
this amended motion, ELC claimed to have the right to access Yarbrough’s property by virtue of
a different farmout agreement from Musselman and Blevco. On September 1, 2015, ELC served



                                               4
Yarbrough with its objections and responses to her second request for production. On September
3, 2015, Yarbrough filed her First Amended Motion to Compel ELC, Musselman, Goldsmith,
and Blevco to respond fully to her first and second requests for production.
        On September 4, 2015, Yarbrough filed a motion for continuance of the hearing on
ELC’s amended motion for summary judgment, which was scheduled for September 14, 2015.3
She filed a response to ELC’s motion that same day. On September 7, 2015,4 ELC filed its Third
Amended Original Petition, in which it alleged it had the right to access Yarbrough’s property by
virtue of a farmout agreement from Musselman and Blevco. On September 10, 2015, ELC filed
a response to Yarbrough’s motion for continuance.
        On September 14, 2015, the scheduled date of the hearing on ELC’s motion for summary
judgment, Yarbrough filed a supplemental motion for continuance, in which she argued that
ELC’s third amended petition constituted a material change in position and caused her the need
to conduct further discovery.
        In her motions for continuance, Yarbrough makes the following arguments:

                 • In its amended motion, ELC changed the basis for its right of access to Yarbrough’s
        property from one farmout agreement to another and, therefore, the affidavits made in support of
        these farmout agreements, in which the affiant swore that the attached farmout agreement was the
        operative document, demonstrate that there is a material question of fact regarding which
        document is the operative agreement.

                 • ELC’s second amended petition makes material changes in allegations including (1)
        Goldsmith’s is listed as a party to the farmout agreement despite his having been removed as a
        party to the agreement underlying ELC’s amended motion for summary judgment, (2) ELC’s
        second amended petition removed all allegations pertaining to the Fender lease even though ELC
        claims rights to Yarbrough’s property under the Fender lease in its amended motion, (3) claims for
        possessory rights under the Access-Development rights of the lease, and (4) abandonment of
        certain allegations pertaining to the purposes for the formation of the J. Paul Goldsmith Acme
        Brick Company Oil Unit No. 1, which previously had been a judicial admission of that unit’s
        purpose.

                • As a result, Yarbrough “needs and is entitled to a reasonable time to make discovery
        because of the various changes in position, abandonment of claims, addition of claims, changes of




         3
           In her motion for continuance, Yarbrough noted that she had made special exceptions to multiple
allegations in ELC’s second amended petition and that she was unable to be reasonably prepared for trial until ELC
repleaded.
        4
           September 7, 2015, was Labor Day. Yarbrough notes that her attorneys’ office was closed for the holiday
and her attorneys received the document via email on September 8, 2015.


                                                        5
        factual position[,] and various conflicts between Mr. Gordon’s first Affidavit and second
        Affidavit, as well as the involvement and responsibility of Atlantis Oil Company.” 5

                 • Furthermore, Yarbrough “needs and is entitled to a reasonable time to make discovery
        because of the various changes in position, abandonment of claims, addition of claims, changes of
        factual position[,] and various conflicts between ELC’s Second Amended Original Petition with
        the allegations contained in its First Amended Original Petition and/or its First Amended Motion
        for Summary Judgment.”

                • Yarbrough filed multiple written discovery requests upon ELC and other “Cross-
        Defendants.” These requests were met, in part, with objections, and Yarbrough has filed a motion
        to compel discovery.

                • Yarbrough has “not had a reasonable time to conduct discovery, particularly as to
        Cross-Defendants, Blevco, Musselman[,] and Goldsmith[.]”

                 • Yarbrough “is entitled to the discovery responses to which she has been denied by
        virtue of unmeritorious objections made by [ELC] and Cross-Defendants. Such responses should
        be made before [Yarbrough] takes oral depositions of the other parties to this case. Further,
        [Yarbrough] has not had a reasonable time to conduct discovery as to the newly added allegations
        and changes of position that [ELC] made in its Second Amended Original Petition and/or its First
        Amended Motion for Summary Judgment.”

                 • Yarbrough has leveled special exceptions to multiple allegations in [ELC’s] Second
        Amended Original Petition. Yarbrough is unable reasonably to be prepared for trial until ELC
        repleads to meet any such special exceptions that are sustained by the court.

                 • Yarbrough received ELC’s third amended petition less than seven days before the
        summary judgment hearing. ELC materially changed its position by (1) alleging it has rights
        under a different farm out agreement, (2) claiming a specific amount of damages, and (3) alleging
        statutory authority for the recovery of attorney’s fees. As a result, Yarbrough “needs and is
        entitled to a reasonable time to make discovery because of the various changes of position,
        abandonment of claims, addition of claims, changes of factual position[,] and various conflicts
        between [ELC’s] Third Amended Original Petition and its Second Amended Original Petition.”


Analysis
        The case had been on file for nearly seven months by the time of the summary judgment
hearing. However, Yarbrough failed to set forth in her motions for continuance with any
particularity what sort of further discovery she wished to conduct or what material information
any such discovery might yield. See D.R. Horton–Tex., Ltd., 416 S.W.3d at 222–23. In her
motion, Yarbrough, at most, (1) identified the differences in ELC’s motions for summary
judgment and pleadings, which mostly concerned ELC’s reliance on a different farmout
agreement, to which Goldsmith was no longer a party, and (2) identified Blevco, Musselman,
and Goldsmith as persons from whom she intended to seek discovery. But these assertions were

        5
           Yarbrough notes that the second farmout agreement identifies Atlantis Oil Company, Inc. as the party
currently operating the J.P. Goldsmith Acme Brick #1 Well and that ELC will seek the Rail Road Commission’s
approval for Atlantis for certain actions required by ELC.


                                                       6
not specific enough to apprise the trial court of what information she intended to seek and the
materiality of any such information.
         Based on our review of the record, we have found no indication that Yarbrough took any
steps to notice the depositions of Blevco, Musselman, or Goldsmith. Furthermore, Yarbrough
made reference to ELC’s and other cross defendants’ objections to written discovery and noted
that she had filed a motion to compel. But she never sought a ruling on her motion to compel6
nor did she specify in her motions for continuance how any of the objected-to discovery requests
would be material to her defending against ELC’s amended summary judgment motion.
         Lastly, ELC filed its third amended petition on a holiday, and, thus, it is considered filed
only six days before the summary judgment hearing. See TEX. R. CIV. P. 4, 21(f)(5)(A), 63. In
our review of the record, we have not found that ELC requested leave to file its amended
pleading within seven days of the summary judgment hearing or that the trial court expressly
granted it leave to do so. Moreover, Yarbrough stated to the trial court during the hearing that
the pleading was filed fewer than seven days before the hearing. However, based on our review
of the record, we conclude that the evidence indicates that Yarbrough did not make a sufficient
showing of surprise to necessitate that the trial court refuse to grant ELC leave. See TEX. R. CIV.
P. 63. The pleading tracked the arguments as set forth in ELC’s amended motion for summary
judgment, with which Yarbrough was served on August 18, 2015. Further still, the pleading was
filed within three days of Yarbrough’s motion for continuance, in which she emphasized her
special exceptions to ELC’s second amended petition. Therefore, we presume that the trial court
granted ELC leave to amend. See Guereque v. Thompson, 953 S.W.2d 458, 464 (Tex. App.–El
Paso 1997, pet. denied).
         In sum, Yarbrough’s motions for continuance did not sufficiently apprise the trial court of
what discovery she needed. Furthermore, she failed to seek a ruling from the trial court on her
motion to compel written discovery, and there is no evidence that she took any steps to notice the

         6
           Cf. Remington Arms Co. v. Caldwell, 850 S.W.2d 167, 170 (Tex.1993) (failure to obtain pretrial ruling
on discovery disputes that exist before commencement of trial constitutes waiver of any claim for sanctions based on
that conduct); Roberts v. Whitfill, 191 S.W.3d 348, 361 n.3 (Tex. App.–Waco 2006, no pet.) (if neither party asks
for hearing on objections to discovery, party who sent request for discovery waives requested discovery). Here, we
do not intend to convey that Yarbrough failed to preserve these objections since she was seeking a continuance of
the summary judgment hearing. But we note that Yarbrough’s mere filing of a motion to compel responses to her
discovery requests had little practical chance of facilitating her receipt of such discovery unless she actively sought a
ruling on the motion by setting it for hearing or submission. See TEX. R. CIV. P. 193.4(b) (when trial court overrules
objection, responding party must produce requested material within thirty days after ruling or at such time court
orders).


                                                           7
depositions of any of the cross defendants from whom she argued discovery was needed. Lastly,
we presume the trial court granted ELC leave to file its third amended petition, and Yarbrough
has not specifically argued on appeal that the trial abused its discretion in granting leave under
Rule 63.    Therefore, we hold that the trial court did not abuse its discretion in denying
Yarbrough’s motion for continuance. To the extent Yarbrough’s sole issue relates to the trial
court’s denial of her motion for continuance, it is overruled.


                                      SUMMARY JUDGMENT
       In the remainder of her sole issue, Yarbrough argues that the trial court erred in granting
summary judgment against her.
Standard of Review and Governing Law
       The movant for traditional summary judgment has the burden of showing that there is no
genuine issue of material fact and that it is entitled to judgment as a matter of law. See TEX. R.
CIV. P. 166a(c); Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548 (Tex. 1985). A defendant
who conclusively negates at least one essential element of the nonmovant’s cause of action is
entitled to summary judgment as to that cause of action. See Randall’s Food Mkts., Inc. v.
Johnson, 891 S.W.2d 640, 644 (Tex. 1995). Likewise, a defendant who conclusively establishes
each element of an affirmative defense is entitled to summary judgment. Id. Once the movant
has established a right to summary judgment, the nonmovant has the burden to respond to the
motion and present to the trial court any issues that would preclude summary judgment. See City
of Houston v. Clear Creek Basin Auth., 589 S.W.2d 671, 678–79 (Tex. 1979). The only
question is whether an issue of material fact is presented. See TEX. R. CIV. P. 166a(c).
       Moreover, when a party contends that summary judgment is improper because of an
affirmative defense, it must do more than merely plead that defense. Bans Props., L.L.C. v.
Hous. Auth. of City of Odessa, 327 S.W.3d 310, 313 (Tex. App.–Eastland 2010, no pet.). An
affirmative defense will prevent the granting of a summary judgment only if the defendant
supports each element of the affirmative defense by summary judgment evidence. Id.; Tesoro
Petroleum Corp. v. Nabors Drilling USA, Inc., 106 S.W.3d 118, 124 (Tex. App.–Houston [1st
Dist.] 2002, pet. denied). This requires evidence sufficient to establish at least a fact question on
each element. Bans Props., 327 S.W.3d at 313.




                                                 8
       The trespass-to-try-title statute was enacted in 1840 to provide a remedy for resolving
title issues. TEX. PROP. CODE ANN. § 22.001(a) (West 2014) (“A trespass to try title action is the
method of determining title to lands . . .”); Martin v. Amerman, 133 S.W.3d 262, 265 (Tex.
2004). The statute typically is used to clear problems in chains of title or to recover possession
of land unlawfully withheld from a rightful owner. Martin, 133 S.W.3d at 265 (citing Standard
Oil Co. of Tex. v. Marshall, 265 F.2d 46, 50 (5th Cir. 1959)). To prevail in a trespass-to-try-title
action, a plaintiff usually must (1) prove a regular chain of conveyances from the sovereign, (2)
establish superior title out of a common source, (3) prove title by limitations, or (4) prove title by
prior possession coupled with proof that possession was not abandoned. Wilhoite v. Sims, 401
S.W.3d 752, 760 (Tex. App.–Dallas 2013, no pet.) (citing Martin, 133 S.W.3d at 265).
ELC’s Right to Enter Yarbrough’s Property Pursuant to Lease and Farmout Agreement
       The only issue before the trial court on summary judgment was whether there was any
material fact issue regarding whether the lease, by which ELC claimed the right to access
Yarbrough’s property via farmout agreement, still was in effect. ELC attached a copy of the
lease to its amended motion for summary judgment. The pertinent terms of the lease are
summarized as follows:


                • The Lessee is granted the exclusive right of exploring, drilling, mining and operating
       for, producing, and owning oil and gas from the land covered by the lease.

                • The term of the lease is five years beginning on May 21, 1980, and continuing as long
       thereafter as “operations” are conducted upon the leased acreage with no cessation for more than
       ninety consecutive days.

                • The term “operations” includes producing oil and gas whether or not in paying
       quantities.

                • The Lessee has the right to pool or unitize all or any part of the land covered by the
       lease with any other land, lease, or leases. The Lessee exercises the pooling right by executing an
       instrument identifying the unit and filing it of record in the public office in which the Lease is
       recorded.

                • The Lessee may pool as to all or part of the horizons found under the Lease, or as to oil
       wells only, or as to gas wells only.

                • A pooled oil unit may not be larger than 80–88 surface acres. A pooled gas unit may
       not be larger than 640–704 surface acres.

               • Any operations conducted on any part of the unit are considered for all purposes, except
       payment of royalty, operations conducted on the land covered by the Lease.




                                                        9
                  • Once a unit is established, it remains in force as long as any lease pooled into the unit
         remains in force.


         The summary judgment record contains a title summary indicating that John A.
Musselman and Blevco Resources, Inc. are among the successors in interest to the Yarbrough
lease. In the instant case, the summary judgment evidence reflects that the Ben Irwin Gas Unit
No. 1 (Ben Irwin Gas Unit) was created on or about August 13, 1982. A portion of Yarbrough’s
property subject to the Yarbrough lease is contained within that unit. A declaration of the Ben
Irwin Gas Unit was recorded in the public records of Nacogdoches and Rusk Counties. The
declaration states, in pertinent part, that the pooled unit is created for the purpose of exploring,
drilling, mining, and operating for, producing and owning all gas produced from any well or
wells located on the unit as such wells are so classified as gas wells by the Railroad Commission
of Texas.
         The summary judgment evidence indicates that the Ben Irwin No. 1 Well, which was
drilled on the unit and classified as a gas well by the Texas Railroad Commission, produced gas
from March 1983 through September 1987. Moreover, the evidence indicates that the Acme
Brick Well No. 1 (Acme Brick Well) was drilled within the boundaries of the Ben Irwin Gas
Unit in 1984.7        The summary judgment record reflects that the Acme Brick Well has
continuously produced gas through February 2015.
         Further still, the summary judgment evidence contains a farmout agreement effective
October 15, 2014, by Musselman and Blevco assigning their respective access and development
rights to ELC.8 The record further contains an extension of this farmout agreement. The farmout
agreement is supported by the first amended affidavit of ELC’s President and Chief Executive
Officer James R. Gordon, who states, among other things, that the agreement expressly grants
ELC the right to drill a well or wells on land covered by the lease.

         7
         This well was originally classified as an oil well and was contained within the J. Paul Goldsmith Acme
Brick Company Oil Unit No. 1, which exists within the boundaries of the Ben Irwin Gas Unit. In December 1984,
the Acme Brick Well was reclassified with the Texas Railroad Commission as a gas well.
         8
           The copy of the farmout agreement attached to ELC’s amended motion is not signed. Yarbrough makes
note of this fact in her brief, but does not point out any objections she made to this evidence, nor does she cite any
authority indicating that the letter cannot be considered as evidence of the terms of the agreement. Gordon testified
in his amended affidavit that he “negotiated and signed” the agreement on behalf of ELC. The farmout extension,
which is signed by Musselman, makes reference to this farmout agreement and sets forth that the extension “will be
binding upon all parties who execute it” and “each part executing this Extension ratifies and confirms” the farmout
agreement.




                                                         10
         The aforementioned evidence supports ELC’s claim that it had the right to access
Yarbrough’s property in February 2015, for the purposes set forth in the farmout agreement.
The Acme Brick Well No. 1
         Yarbrough first argues that the lease was no longer valid because of cessation of
production within the Ben Irwin Gas Unit. Specifically, she argues that the Acme Brick Well,
which was originally classified as an oil well and exists within an oil unit, cannot serve to
perpetuate the Ben Irwin Gas Unit. We disagree.
         The evidence reflects that the Acme Brick Well was reclassified as a gas well by the
Texas Railroad Commission. The lease sets forth that the lessee may pool, among other things,
gas wells. It further states that any operations conducted on any part of the unit are considered
for all purposes, except payment of royalty, operations conducted on the land covered by the
lease. Lastly, according to the pooling declaration for the Ben Irwin Gas Unit, the pooled unit is
created for the purpose of exploring, drilling, mining, and operating for, producing and owning
all gas produced from any well or wells located on the unit as such wells are so classified as gas
wells by the Railroad Commission of Texas. Thus, despite the fact that the Acme Brick well, a
gas well, exists within the boundaries of an oil unit, it is nonetheless a gas well that exists within
the boundaries of the Ben Irwin Gas Unit.9 Therefore, we conclude that the Acme Brick Well
served to perpetuate leases, including the Yarbrough lease, within the Ben Irwin Gas Unit.
Unity of Ownership
         Yarbrough further argues that there is no unity of ownership between the Ben Irwin Gas
Unit and the Acme Brick Unit. The Yarbrough lease permits pooling with any other land, lease,
or leases. Since the Yarbrough lease is pooled with other land in the Ben Irwin Gas Unit and the
Acme Brick Well is a gas well within that unit, it makes no difference whether there is unity of
ownership between the Ben Irwin Unit and the Acme Brick Unit.




         9
           We note that the issue before this court is unrelated to the question not reached by the court of appeals in
Hooks v. Samson Lone Star Ltd. P’ship, 389 S.W.3d 409, 433–434 (Tex. App.–Houston [1st Dist.] 2012), aff’d in
part, rev’d in part, 457 S.W.3d 52 (Tex. 2015). In Hooks, the matter concerned two overlapping gas units. See id.
at 433. The instant case involves an oil unit’s existing within the boundaries of a gas unit. The terms of the
Yarbrough lease do not limit having a gas unit overlapping an oil unit. To the contrary, the lease permits pooling as
to any and all minerals and horizons, including oil wells and gas wells.


                                                         11
Gordon’s Affidavits
       Yarbrough next argues that Gordon’s amended affidavit contradicts his previous affidavit
made in support of ELC’s original summary judgment. Thus, according to Yarbrough, since
Gordon is an interested witness, the contradictions between these affidavits create a fact issue.
       Summary Judgment based on the uncontroverted affidavit of an interested witness is
proper if the evidence is clear, positive, direct, otherwise credible, free from contradictions and
inconsistencies, and could have been readily controverted. See Trico Techs. Corp. v. Montiel,
949 S.W.2d 308, 310 (Tex.1997); First Nat. Bank in Munday v. Lubbock Feeders, L.P., 183
S.W.3d 875, 881 (Tex. App.–Eastland 2006, pet. denied).            Further, although an amended
response to a motion for summary judgment supercedes the previous response, it does not
preclude the consideration of the summary judgment evidence attached to the original pleading.
See TEX. R. CIV. P. 64; Evans v. First Nat’l Bank of Bellville, 946 S.W.2d 367, 376 (Tex. App.–
Houston [14th Dist.] 1997, writ denied); Whitaker v. Huffaker, 790 S.W.2d 761, 763 (Tex.
App.–El Paso 1990, writ denied) (“[O]nce filed, an affidavit in support of summary judgment is
subject to consideration in connection with a subsequent amended motion even though not
attached to the latter.”); see also Dixie Dock Enters. v. Overhead Door Corp., No. 05-01-00639-
CV, 2002 WL 244324, at *3 (Tex. App.–Dallas Feb. 21, 2002, no pet.) (op., not designated for
publication). Thus, because Gordon’s original affidavit is part of the summary judgment proof,
it may be considered in determining whether ELC met its burden.
       The brunt of Yarbrough’s argument is that because Gordon’s amended affidavit claims
that ELC has the right to enter Yarbrough’s land by virtue of a different farmout agreement than
he referenced in his original affidavit, this contradiction creates a fact issue because Gordon is an
interested witness. We disagree.
       The issue at summary judgment was whether ELC had the right to enter Yarbrough’s
property. It is apparent from the record of the summary judgment hearing that the earlier
farmout agreement was mistakenly included, thereby necessitating ELC’s filing of an amended
motion and Gordon’s amended affidavit to include the correct farmout agreement. Nonetheless,
the fact that ELC could not, in fact, claim the right to enter Yarbrough’s land under the original
farmout agreement does not mean that the existence of that agreement negates or contradicts its
right to access the property under the later farmout agreement. As a result, we conclude that the
earlier farmout agreement does not contravene the second farmout agreement and, therefore,



                                                 12
Gordon’s amended affidavit, in which he relies on that subsequent farmout agreement for ELC’s
right of access, does not contradict his statements in his original affidavit.10
Yarbrough’s Affirmative Defenses
        Yarbrough argues that ELC has judicially admitted that the Ben Irwin well was
abandoned. However, as set forth above, gas production from the Acme Brick well, which
began before the Ben Irwin Well was abandoned and continued until at least February 2015,
perpetuated the lease under the Ben Irwin Gas Unit. Therefore, the abandonment of the Ben
Irwin well does not interfere with the perpetuation of the Yarbrough lease.
        Yarbrough further argues that certain statements in the Acme Brick Oil Unit pooling
declaration estop ELC from claiming that the Yarbrough lease is perpetuated by the Acme Brick
Gas Well.11 Estoppel arises where, by the fault of one, another is induced to change his or her
position for the worse. Avary v. Bank of Am., N.A., 72 S.W.3d 779, 788 (Tex. App.–Dallas
2002, pet. denied). The elements of an estoppel defense are (1) a false representation or
concealment of material facts, (2) made with knowledge, actual or constructive, of those facts,
(3) with the intention that it should be acted on, (4) to a party without knowledge or means of
obtaining knowledge of the facts, (5) who detrimentally relies on the representations.                         Id.
Yarbrough has not cited to, nor has our review of the voluminous summary judgment record
uncovered, any evidence that (a) ELC made misrepresentations to Yarbrough, (b) Yarbrough had
knowledge of the Texas Railroad Commission records pertaining to the Acme Brick Oil Unit, or
(c) she relied upon any statements in those records. Therefore, we conclude that Yarbrough did
not demonstrate that her estoppel defense precluded ELC’s entitlement to summary judgment.
Admissibility of Summary Judgment Evidence
        Further still, Yarbrough argues that the trial court erred in sustaining ELC’s objection to
her summary judgment evidence supporting a lack of production from the Acme Brick Well
beginning in November 2014 pursuant to Texas Rule of Civil Procedure 193.6.
        We review the admissibility of summary judgment evidence for abuse of discretion. See
Ash v. Hack Branch Distrib. Co., Inc., 54 S.W.3d 401, 409 (Tex. App.–Waco 2001, pet.
denied). Under Rule 193.6, discovery that is not timely disclosed and witnesses that are not

         10
            Under this same rationale, Gordon’s testimony regarding the farmout extension in his original affidavit
does not contradict his testimony with respect to the farmout extension in his amended affidavit.
        11
           We note that Yarbrough failed to cite any authority in support of her estoppel argument. See TEX. R.
APP. P. 38.1(i).


                                                        13
timely identified are inadmissible as evidence. TEX. R. CIV. P. 193.6(a); Fort Brown Villas III
Condo. Ass’n, Inc. v. Gillenwater, 285 S.W.3d 879, 881 (Tex. 2009). A party who fails to
supplement discovery timely and who seeks to introduce the evidence has the burden of
establishing good cause or a lack of unfair surprise or prejudice before the trial court may admit
the evidence. See TEX. R. CIV. P. 193.6(b). Rule 193.6 applies both to trial and summary
judgment proceedings. See Gillenwater, 285 S.W.3d at 882.
       In the instant case, Yarbrough first filed and served ELC with the documents at issue in
conjunction with her response to ELC’s motion for summary judgment on September 4, 2015,
ten days prior to the hearing on ELC’s motion.
       Because ELC had made a discovery request pertaining to these documents, Yarbrough
had a duty to supplement her response to ELC. See TEX. R. CIV. P. 193.5(a)(2). Because it is
presumed that an amended or supplemental response made less than thirty days before trial was
not made reasonably promptly, Yarbrough had the burden to demonstrate that she had good
cause for her failure to timely supplement the discovery response or the failure to timely
supplement would not unfairly surprise or unfairly prejudice ELC. See TEX. R CIV. P. 193.5(b),
193.6. Here, Yarbrough did not argue to the trial court or in her brief on appeal that she had
good cause for her failure to supplement her discovery response or that such failure did not
unfairly surprise or unfairly prejudice ELC. Accordingly, we conclude that the trial court did not
abuse its discretion in sustaining ELC’s objections to this summary judgment evidence. See
TEX. R. CIV. P. 193.6.
       Yarbrough argues that because ELC failed to seek a ruling on its motion to compel prior
to the hearing on its motion, it waived its right to discovery of these documents, and, thus,
Yarbrough had no duty to supplement the discovery. See Caldwell, 850 S.W.2d at 170 (failure to
obtain pretrial ruling on discovery disputes that exist before commencement of trial constitutes
waiver of any claim for sanctions based on that conduct); Whitfill, 191 S.W.3d at 361 n.3 (if
neither party asks for hearing on objections to discovery, party who sent request for discovery
waives requested discovery). During the hearing on the matter, Yarbrough conceded in response
to the trial court’s queries that the evidence in question was responsive to two of ELC’s requests
for production of documents. And although Yarbrough made some generalized references to




                                                 14
discovery objections, she further conceded that neither the request for production nor the
objection thereto were in the record.12
        Based on our review of the voluminous record in this appeal, and despite the assertions in
the parties’ October 16, 2015, Rule 11 agreement, we have not found this request for production
of documents or any responses or objections to it. As a result, there is no indication in the record
that the evidence in question was subject to a particular objection or claim of privilege, or
whether Yarbrough responded to the relevant requests “subject to” her objections, if any.
Therefore, we conclude that the fact that ELC never sought a ruling on its motion to compel does
not, without more, demonstrate that Yarbrough had no duty to supplement her discovery
response.
Evidence Does Not Support Production Beyond February 2015
        Yarbrough next argues that even if the aforementioned evidence was properly excluded,
ELC’s summary judgment evidence only proves production from the Acme Brick Well through
February 2015. To prevail in a trespass-to-try-title action, a plaintiff must usually (1) prove a
regular chain of conveyances from the sovereign, (2) establish superior title out of a common
source, (3) prove title by limitations, or (4) prove title by prior possession coupled with proof
that possession was not abandoned. Sims, 401 S.W.3d at 760.
        Here, the record reflects that Yarbrough prevented ELC from exercising its possessory
rights on or about February 12, 2015, and that ELC filed this suit on February 17, 2015. As set
forth previously, gas production from the Acme Brick Well serves to perpetuate the Yarbrough
lease, under which ELC had a right to access Yarbough’s property pursuant to the farmout
agreement. Thus, evidence of production from this well through February 2015 supports ELC’s
right to access the property at the time suit was filed. Any production beyond that date is only
germane to the issue of damages, which was not an issue at summary judgment and is not
challenged in this appeal.13




        12
           The record contains a Rule 11 agreement dated October 16, 2015, in which the parties stipulate that
ELC’s request for production and Yarbough’s response thereto, including objections, were before the trial court and
were considered by the court in its pretrial rulings and rulings on summary judgment.
        13
         In its Final Summary Judgment, the trial court awarded court costs against Yarbrough, but awarded no
damages. Yarbrough does not raise any issues on appeal challenging the trial court’s award of court costs.




                                                        15
Trial Court’s Granting Summary Judgment Against Cross Defendants
        Yarbrough further argues that the trial court erred in granting summary judgment against
Cross Defendants Gene Goldsmith, John A. Musselman, Blevco Resources, Inc., and Atlantic
Oil Company, Inc., none of which filed motions for summary judgment.
        A party against whom a claim, counterclaim, or cross claim is asserted may move for
summary judgment. See TEX. R. CIV. P. 166a(b). A motion for summary judgment must itself
expressly present the grounds upon which it is made and must stand or fall on these grounds
alone. Cf. Sci. Spectrum, Inc. v. Martinez, 941 S.W.2d 910, 912 (Tex. 1997); Muston v. Nueces
Cty. Sheriff’s Dep’t, 122 S.W.3d 469, 471 (Tex. App.–Corpus Christi 2003, no pet.); see TEX. R.
CIV. P. 166a(c). A summary judgment that purports to dispose of causes of action not addressed
in the summary judgment motion is erroneous. Cf. Mary Kay Cosmetics, Inc. v. N. River Ins.
Co., 739 S.W.2d 608, 611 (Tex. App.–Dallas 1987, no writ); see also Brown v. Pennzoil-
Quaker State Co., 175 S.W.3d 431, 442 (Tex. App.–Houston [1st Dist.] 2005, pet. denied). A
judgment that grants more relief than requested is subject to reversal. Lehmann v. Har–Con
Corp., 39 S.W.3d 191, 202 (Tex. 2001). However, if a trial court errs in granting a summary
judgment on a cause of action not expressly presented by written motion, the error is harmless
when the omitted cause of action is precluded as a matter of law by other grounds raised in the
case. Cf. G & H Towing Co. v. Magee, 347 S.W.3d 293, 298 (Tex. 2011).14
        In the case at hand, none of the Cross Defendants Yarbrough references filed motions for
summary judgment. Therefore, when the trial court rendered its Final Summary Judgment
disposing of all parties, it erroneously granted more relief than was requested. Cf. Lehmann, 39
S.W.3d at 202.
        This error is subject to harm analysis under Texas Rule of Appellate Procedure 44.1. See
Magee, 347 S.W.3d at 297. The harmless error rule states that before reversing a judgment

        14
             Cf. also Wilson v. Davis, 305 S.W.3d 57, 73 (Tex. App.–Houston [1st Dist.] 2009, no pet.). In Wilson,
the court stated as follows:

                   [S]ome courts of appeals, including our own, have recognized a very limited exception to the
        general rule. Although the exception’s application has been expressed in various ways, it can be reduced to
        two: (1) when the movant has conclusively proved or disproved a matter (usually corresponding to a claim’s
        element or to an affirmative defense) that would also preclude the unaddressed claim as a matter of law or (2)
        when the unaddressed claim is derivative of the addressed claim, and the movant proved its entitlement to
        summary judgment on that addressed claim. For the exception to apply, this Court has always required a
        very tight fit between what was proved or disproved in the motion and what elements the unaddressed claim,
        as it was alleged, required: otherwise, the exception could swallow the rule.

Id.


                                                             16
because of an error of law, the reviewing court must find that the error amounted to such a denial
of the appellant’s rights as was reasonably calculated to cause and probably did cause “the
rendition of an improper judgment,” or that the error “probably prevented the appellant from
properly presenting the case [on appeal].” Id. (citing TEX. R. APP. P. 44.1(a)).                        It is the
complaining party’s burden to show harm on appeal. Guniganti v. C & S Components Co., Ltd.,
467 S.W.3d 661, 666 (Tex. App.–Houston [14th Dist.] 2015, no pet.) (citing Ford Motor Co. v.
Castillo, 279 S.W.3d 656, 667 (Tex. 2009)).
       In the instant case, Yarbrough only has asserted that the trial court’s granting of summary
judgment to the Cross Defendants was erroneous. She wholly has declined to engage in any
analysis regarding how this error was harmful, and we note without deciding that the court’s
holding in Magee may support the proposition that it is not harmful. See Magee, 347 S.W.3d at
298. Nonetheless, it is not the role of this court to conduct harm analysis absent some cogent
argument on Yarbrough’s part. Therefore, since Yarbrough has failed to brief the issue of
whether this error was harmful, we conclude that she has waived the error.
Yarbrough’s Liability as Trustee
       Lastly, Yarbrough argues that there is no evidence that she is liable in her capacity as
trustee and cites to her verified original answer, in which she specifically denied that she “owns
any interest in the land and minerals subject of this suit.”                 In its brief, ELC argues that
Yarbrough’s assertion is “inexplicable,” and that it “proffered evidence that Yarbrough as
Trustee succeeded to her late husband’s community property interest under the Lease.”
However, ELC provides no citation in its brief to where in the voluminous summary judgment
record this evidence may be found.
       In our review of the summary judgment record we note that it contains a copy of the Last
Will and Testament of Darrel G. Yarbrough. The will sets forth, in pertinent part, as follows:

                                                 SECTION IV.
                If she should survive me, I give to my wife any interest I may have in any real property
       which I own at the time of my death and which we then use as our principal residence, together
       with all buildings and improvements thereon and appurtenances thereto and all policies of
       insurance relating thereon.

                                                  SECTION V.
                If my wife survives me, I give to her such an amount of property as will be equal to the
       maximum marital deduction (allowable in determining the Federal estate tax on my gross estate)
       diminished by the value for Federal estate tax purposes of all other items in my gross estate which
       qualify for the marital deduction and which pass or have passed to my wife pursuant to other




                                                       17
         provisions of this Will or otherwise . . . . My Executor shall transfer to my wife pursuant to this
         Article only those properties in my gross estate which qualify for the marital deduction, [provided,
         however, that property characterized as income in respect of the decedent for Federal income tax
         purposes shall not be used to satisfy this gift unless other properties which qualify are insufficient
         to satisfy such gift] . . . .

                                                 SECTION VII.
                 I give my residuary estate to my trustee, in trust, to have, hold and administer under the
         terms and conditions hereunder of “The Residuary Trust.”


         We cannot determine, based on our review of the will, whether the land that is subject of
this suit passed to Yarbrough under the will or to the residuary trust. Accordingly, based on our
review of the summary judgment record, and with no citation to any documents in that record by
ELC to support its contentions, we conclude that there is no summary judgment evidence to
support that Yarbrough is liable in her capacity as trustee. See generally Ray Malooly Trust v.
Juhl, 186 S.W.3d 468, 570 (Tex. 2006).
Summation
         The trial court erred in rendering summary judgment against Yarbrough as Trustee of the
Darrell Yarbrough Testamentary Trust. Therefore, Yarbrough’s sole issue is sustained to the
extent summary judgment was rendered against her in her capacity as trustee. Otherwise, we
hold that the trial court did not err in rendering its Final Summary Judgment. The remainder of
Yarbrough’s sole issue is overruled.



                                                   CONCLUSION
         We have sustained Yarbrough’s sole issue to the extent the trial court rendered summary
judgment against her in her capacity as Trustee of the Darrell Yarbrough Testamentary Trust.
Having done so, we reverse the trial court’s Final Summary Judgment as to Maebelle Yarbrough
as Trustee of the Darrell Yarbrough Testamentary Trust and remand the matter for further
proceedings consistent with this opinion. Having overruled the balance of Yarbrough’s sole
issue, we affirm the remainder of the trial court’s judgment.

                                                                              GREG NEELEY
                                                                                 Justice
Opinion delivered May 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                                    (PUBLISH)



                                                          18
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                             MAY 31, 2017


                                        NO. 12-15-00303-CV


MAEBELLE YARBROUGH, INDIVIDUALLY AND AS TRUSTEE OF THE DARRELL
              YARBROUGH TESTAMENTARY TRUST,
                            Appellant
                               V.
                       ELC ENERGY, LLC,
                            Appellee


                               Appeal from the 145th District Court
                     of Nacogdoches County, Texas (Tr.Ct.No. C1530742)

                        THIS CAUSE came to be heard on the oral arguments, appellate record
and the briefs filed herein, and the same being considered, because it is the opinion of this court
that there was error in the judgment of the court below, it is ORDERED, ADJUDGED and
DECREED by this court that the judgment against MAEBELLE YARBROUGH in her
capacity as Trustee of the Darrell Yarbrough Testamentary Trust be reversed and the cause
remanded to the trial court for further proceedings consistent with this opinion; the remainder
of the judgment is affirmed; and that all costs of this appeal are hereby adjudged against the
Appellant, MAEBELLE YARBROUGH, in accordance with the opinion of this court; and that
this decision be certified to the court below for observance.
                     Greg Neeley, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.